 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   ROBERTO FIGUEROA,                    )   Case No. ED CV 15-1119-SVW (SP)
12                                        )
                          Petitioner,     )
13                                        )   ORDER ACCEPTING FINDINGS AND
                    v.                    )   RECOMMENDATION OF UNITED
14                                        )   STATES MAGISTRATE JUDGE
     CLARK E. DUCART, Warden,             )
15                                        )
                          Respondent.     )
16                                        )
     ___________________________          )
17
18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, records on
19 file, and the Report and Recommendation of the United States Magistrate Judge.
20 Further, the Court has engaged in a de novo review of those portions of the Report to
21 which petitioner has objected. The Court accepts the findings and recommendation
22 of the Magistrate Judge.
23         IT IS THEREFORE ORDERED that Judgment will be entered denying the
24 Petition and dismissing this action with prejudice.
25
26 DATED: ________________
           January 28, 2019               ________________________________
                                          HONORABLE STEPHEN V. WILSON
27                                        UNITED STATES DISTRICT JUDGE
28
